Title: To George Washington from Elias Boudinot, 16 August 1778
From: Boudinot, Elias
To: Washington, George


          
            Dear Sir,
            Baskinridge [N.J.] Augt 16. 177[8]
          
          Since my recovery from my late Indisposition so far as to attend to any Business, I
            have been looking over the Papers relating to my late Office of Commy Genl of Prisoners,
            and among them I find the report of my transactions at German Town just before and at
            the time of the Enemies evacuating of Philadelphia, which was designed for your Excy but
            prevented from being sent by my sudden illness.
          Knowing how little Time your Excy has to spare to any unnecessary avocation, I should
            not now trouble you with a report of so old a date, did I did not think it might by
            accident so turn up, that a Knowledge of that transaction may become essentially
            necessary—At least I think the evidence of such an equivocal piece of Conduct in Persons
            of so high rank with the Enemy, ought to be preserved. I hope this will excuse my
            troubling your Excy with these Papers now enclosed. I also add Mr Loring’s Justification
            of himself from the Complaints of Prisoners, which I promised him to deliver to your
            Excy, but which has been delayed in the like manner. Am
            &c.
        